Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 1 of 31

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re:
Chapter ll
EXIDE TECHNOLOGIES,l
Case No. 13-11482 (KJC)
Reorganized Debtor. : (Re: D.I. 4503, 4505, 4507)
OPINION2

BY: KEVIN J. CAREY, UNITED STATES BANKRUPTCY .}UDGE

Before the Court is (l) the South Coast Air Quality Management District’s (the “District”)
Motion for a Deterrnination that it has Aileged a Prima Facie Case for Application of the
ll U.S.C. § ll4l(d) Exception to Discharge (the “Discharge l\/Iotion”);3 (2) Exide Teclmologies’
(“Exide”) Objection pursuant to il U.S.C. § 503(b) and Banl<ruptcy Rule 3007 to the Proof of
Administrative Expense Clairn filed by the District (the “Administrative Clairns Ol)jection”);4
and (3) the District’s Motion for Entry of an Order Concerning the Timeliness of its General
Unsecured Clairns Against Exide (the “Relation BacI< l'\/lotion”).5 For the reasons that folloW, the
Discharge Motion Will be denied, the Administrative Clainis Objection Will be sustained, and the

Relation Back Motion Will be denied

 

1 The last four digits of the Reorganizcd Debtor’s taxpayer identification number are 2730. The mailing
address for the Reorganized Debtor is i3000 Deerf'ield Parkway, Building 20(), l\/iiiton, Georgia 30004.

2 This Opinion constitutes the findings of fact and conclusions of law required by Fed. R. Bankr. P. 7052,
made applicable here by Fed. R. Bankl‘. P. 9014(c). This Court has jurisdiction over this matter pursuant to
23 U.S.C. §§ lS?(a), i§?(b)(l), and lS?(b)(Z)(A), (B), and (J).

3 See D.I. 4505.-

4 See D.I. 4507.

5 See D.I. 4503.

 

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 2 of 31

FACTS

EXide manufactures lead-acid batteries, including automotive and industrial batteriesl The
present issues are due to environmental contamination resulting from the operation of Exide’s
lead-recycling facility in Vernon, California (the c‘Vernon Faciiity”). On June 10, 2013, Exide filed
for bankruptcy in Deiaware under chapter 11 (the “Petition Date”). On September 13, 2013, I
entered an order setting December 9, 2013 as the bar date and applicable deadline for governmental
units to file proofs of ciaims (the “Bar Date”).6 On Decernber 9, 2013, the District filed a proof of
claiin, alleging $38,915,000 in liquidated fines and penalties related to the Vernon Facility (the
“Original Proof of Clairn”). The Original Proof of Claiin listed five specific prepetition notices of
violation (“NOVS”) as the foundation for the alleged sum. The NOVS are aileged, in shoit, as
follows:

¢ Failure to file two reports - One NOV alleging that Exide failed to submit its second
2011 semi-annual monitoring report and its 2011 annual compliance certification by
applicable deadlines ($4,320,000)

¢ 13~day emission exceedances ~ One NOV alleging that from Oct. 29 to Nov. 11, 2012,
Exide exceeded the 30-day average lead emission standard of 0.15 niicrograms/cn'i3 at
the MID monitor - one of the five air monitors at the Vernon Facility ($325,000)

0 i-day emission exceedance - One NOV alleging that on June 14, 2012, Exide exceeded
the standard by 0.003 rnicrograms/crn3 ($25,000), did not thereafter begin daily air
monitoring ($30,000), and failed to implement its compliance plan as a result of
exceedance ($40,000)

0 Continuous negative pressure - Two NOVS alleging that Exide did not implement
“good operating practices” because it did not maintain continuous negative pressure at
the Vernon Facility ($34,17`5,000).7

On January 16, 2014, the District filed a complaint for civil penalties against Exide in the

Snperior Court of the State of California, Los Angeles County, captioned, People offhe Srm‘e of

Calq`fornia, ex rel Som‘h Coasr Air Qual:'ly Management Di'sfrict, a Public Enli!y v. Exide

 

6 See D.I. 696.
? For a fail recitation of each individuai NOV, see the Attaclnnent to the Originai Proof of Ciaiin, D.I. 4247,

Exhibit 7.

 

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 3 of 31

Technologies, Inc. (respectively, the “Original Complaint” and the “California State Action”).8
The Original Ccrnplaint asserts twelve causes of action and alleges entitlement to civil penalties
of no less than $40,000,000. Upon receiving notice of the filing, counsel for Exide sent the

following letter to counsel for the District:

Exide is in receipt of the complaint filed by the [District] in the Superior
Court of the State of California against Exide seeking civil penalties for the sum of
no less than $40 million in connection with Exide’s Vernon secondary lead
recycling facility. .. As you are aware, Exide filed for chapter 11 protection on June
10, 2013 and is currently a debtor-in-possession in that proceeding (the
“Banl<ruptcy Case”). Filing of the Bankruptcy Case resulted in the imposition of an
automatic stay pursuant to the provisions of ll U.S.C. § 362(a).

The Coinplaint involves alleged penalties virtually mirrorng those in the

proof of claim filed in the Banl<ruptcy Case by [the District] and is clearly an

attempt to collect from Exide. Tlius, the Cornplaint and the Litigation violate the

automatic stay. To avoid unnecessary expense in connection with this violation,

EXide will consider entering into a stipulation permitting the Litigation to proceed

provided that {the District] agrees that it will not seek to collect any awards that

may be assessed in the Litigation absent further order of the bankruptcy court. . ..9
After rounds of drafting and markups, the parties agreed to a stipulation allowing the District to
move forward with the California State Action, Which was approved by order dated March 6, 20l4
(the “Stipulation Order”).10

Prior to the Stipulation Order, on February 14, 2014, Exide had removed the California
State Action to the United States District Court for the Central District of California. Shortly
thereafter, on l\/larch 14, 2014, the District filed a motion to remand the case to the Superior Court

of the State of California for lack of subject matter jurisdiction, due to lack of diversity of

citizenship (the “District Remand l\/lotion”).11 Underpinning the District’s argument for remand

 

8 See D.l. 4247, Exhibit 8.

9 D.i. 4247, Exliibit l (emphasis added).
10 See D.I. l510.

" See D.I. 4604-1, Exhibit A.

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 4 of 31

was the contention that the penalties sought are, by their character, “quasi-criminal,” rather than
“civil” penalties12 Specifically, the District noted:

The civil penalties sought here are... unique and substantial to California because
they are quasi-criminal and can preclude California from bringing a criminal
prosecution Criminal prosecutions based on violations of California law can give
California unique and substantial relief that is not available to the general public,
namely, incarceration and criminal penalties When the California Legislature
decides that California’s interest will be protected by allowing civil penalties to
substitute for incarceration and criminal penalties that judgment should be
respected, and should be recognized to constitute unique and substantial relief. The
statutory language regarding the interplay between civil penalties and criminal
prosecution compels the conclusion that the California Legislature intended that
either could vindicate California’s interest in air pollution matters Indeed, the
Health and Safety Code explicitly requires that the same eight factors be used to
determine civil penalties or criminal penalties, Which shows that they are intended
to vindicate the same interest . . .‘3

Persuaded by the District’s arguments, the Court granted the District Remand l\/lotion.“1

On March 14, 2014, the same date as the filing of the District Remand Motion, Exide’s
Vernon Facility shut down for repairs and subsequently permanently ceased operations

On August 7, 2014, the District filed an amended complaint in the California State Action
(the “First Amended Complaint”`).15 The First Amended Complaint asserts sixteen causes of action
and alleges entitlement to no less than $40,000,000 in civil penalties Exide stipulated to the
District’s filing of the First Amended Complaint, but included the following language:

Exide denies the allegations of the proposed First Amended Complaint, but

recognizes the standard for granting leave to amend a complaint and its ability to

challenge the First Amended Complaint subsequently in this litigation. .. the Parties
agree that allowing Plaintiff to file the First Amended Complaint is not an

 

12 See id.

13 See fd. at 191 19-28, 20:1-4.

14 See D.I. 4604-2, Exhibit B fhereinafter, the “District Remand Order”]. ln its decision, the District Court
cited to Peopfe v. Steefcose, 792 F. Supp. 84, 826 (C.D. Cal. 1992) abrogaled on other grounds as
recognized in Cof. ex rel Lockyer v. Dynergy, Inc., 375 F.Bd 831 (9th Cir. 2004), which states, c‘Civii
penalties are not damages recovered for the benefit of private parties; they are more akin to a criminal
enforcement action and are brought in the public interest.”

15 See D.I. 4247, Exhibit l3.

 

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 5 of 31

admission by Exide of any allegation contained in the First Amended Complaint
and that Exide reserves the right to challenge the First Amended Complaint."’

Shortly thereafter, on August 22, 2014, the District filed an amended proof of claim with
the Court, which changed the District’s claim from “liquidated” to “unliquidated” and incorporated
by reference the First Amended Complaint (the “Arnended Proof of Claim”).17 On February 5,
20l5, Exide filed its second amended disclosure statement with respect to its second plan of
reorganization (the “Disclosure Statement”).18 On February 18, 20l5, the District filed its second
amended complaint in the California State Action (the “Second Amended Complaint”).19 The
Second Amended Complaint asserts twenty causes of action and alleges entitlement to no less than
$60,000,000 in civil penalties Exide stipulated to the District’s filing of the Second Amended
Complaint, including identical language to that contained in the stipulation to the First Amended
Complaint’s filing20

On l\/larch ll, 2015, Exide entered into a Non-Prcsecution Agreement with the United
States’ Attorney’s Office (the “NPA”).Z‘ Under the NPA, lExide admitted to knowingly violating,
among others numerous provisions under the federal Resource Conservation and Recovery Act
and the federal Hazardous l\/laterials Transportation Act and agreed to immediately and
permanently close the Vernon Facility and work With the California Department of Toxic
Substances Control (the “DTSC”) to remediate the property.22 in addition, under the NPA, Exide
agreed to the following costs:

The direct costs of Exide’s compliance with the terms and conditions of this
Agreement are estimated by the parties to be between approximately 3108,000,000

 

m D.I. 4247-3, Exnibii iz_

17 see D.I. 4241 axiiibn i4.
18 see D.I. 3095.

19 see D.i. 4247, Exhibir 17.
20 See D.r. 4247_5, Exhibit 16.
21 See D_r. 3417, Exhibii A.

22 See id.

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 6 of 31

and approximately $133,000,000. Facility closure and clean~up costs, including
contamination in the l\lorthern and Southern Residential Assessment Areas, is
presently estimated to be approximately $50,000,000. Recycling of lead-acid
batteries at the Facility generates cost savings for Exide for the raw goods that it
uses to manufacture lead-acid batteries (for sale to retail consumers), including
metallic lead and plastic needed to mold battery cases. The parties estimate that
closure of the Facility will cost Exide between 315,000,000 and $38,000,000 on an
annualized basis for the cost of metallic lead and case plastic that must otherwise
be purchased from other market sources Exide also acknowledges that it has
invested approximately $35,000,000 since 2010, to upgrade and improve pollution
control technology at the Facility. As a result of this Agreement, Exide must
demolish and deconstruct such upgrades as part of its permanent closure of the
Facility. In addition, Exide acknowledges that compliance with this Agreement will
cost an additional $8,000,000 to $10,000,000 for other Facility closure related
costs.23

l approved the NPA on March 27, 2015 and entered a corresponding order.24

l confirmed Exide’s fourth plan of reorganization (the “Plan”) on March 27, 2015
(the “Confirmation Order”).25 The Confirmation Order established that the administrative bar date
would be 30-days after the Plan’s effective date. The Plan incorporated the following two

provisions regarding the filing of and amendments to proofs of claims:

Article 10.4: EXCEPT AS OTHERWISE AGREED, ANY AND ALL PROOFS
OF CLAIM FILED AFTER THE APPLICABLE DEADLll\lE FOR FlLlNG
SUCH PROOFS OF CLAIM SHALL BE DEEMED DISALLOWED AND
EXPUNGED AS OF THE EFFECTIVE DATE WlTHOUT ANY FURTHER
NOTlCE TO, OR ACTION, ORDER, OR APPROVAL OF THE BANKRUPTCY
COURT, AND HOLDERS OF SUCH CLAIMS MAY NOT RECEIVE ANY
DlSTRIBUTIONS ON ACCOUNT OP SUCH CLAll\/IS, UNLESS SUCH LATE
PROOF OF CLAIM lS DEEMED TIMELY FlLED BY A FINAL ORDER OF
THE BANKRUPTCY COUR'l`.

Nothing herein shall in any way alter, impair, or abridge the legal effect of the Bar
Date Order. . ..

Article 10.7: On or after the Effective Date, except as otherwise provided herein, a
Claim may not be filed or amended without the authorization of the Bankruptcy
Court or the Reorganized Debtor, and, to the extent such authorization is not

 

23D.I.34117',ExhibitA, at l l.
24 See D.I. 3417.
25 See D.I. 3423.

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 7 of 31

received, any such new or amended Claim filed shall be deemed Disallowed in full

and expunged without any further notice to or action, order, or approval of the

Banl<ruptcy Court. . ..25
Exide substantially consummated the Plan on April 30, 2015 (the “Effective Date”) and emerged
from bankruptcy

On May 28, 2015, the District filed the third amended complaint in the California State
Action (the “Third Amended Complaint”).27 The Third Amended Complaint contains 27 causes of
action and alleges entitlement to no less than $80,000,000 in civil penalties The Third Amended
Complaint is the first iteration of the complaints that asserts causes of action regarding Exide’s
alleged misrepresentations and manipulation of emission testing data; the District bases these
causes of action upon information uncovered in Exide’s admissions of guilt under the NPA.28 Two
days later, on l\/lay 30, 2015, the District timely filed an administrative expense claim in connection
with the underlying civil penalties alleged in the evolving complaint (the “Administrative
Expense Claim”).29

Up until this point, Exide had stipulated to each of the District’s complaint amendments
save for the reservation of rights contained in each. However, on June 3, 2015, Exide filed its
motion for entry of an order (i) enforcing the plan injunction under the Confirmation Order and
confirmed Plan and (ii) awarding costs and attorney’s fees (the “Motion to Enforce”).30 After
several related rounds of filings with the Court, on June 23, 2015, l entered an order resolving the

Motion to Enforce, which consolidated the Discharge Motion, the Administrative Claims

Objection, and the Relation Back l\/lotion into one matter before the Court (the “Resolved Motion

 

26 D.i. 3423, exhibits ar Aa. 10.4, 10.7.
27 see D.i. 4247, italian 21.

28 See id.

29 see D.I. 4247, Exhibit 22.

30 l ge D.L 4023.

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 8 of 31

to Enforce”).31 As part of the Resolved Motion to Enforce, the parties agreed to stay the California
State Action, pending this Court’s disposition of the underlying legal issues

ln the time between the entrance of the Resolved Motion to Enforce and now, the parties
attempted to mediate through these legal issues, but, regrettably, were unsuccessful Accordingly,
the Court held oral arguments and l subsequently took the matter under advisement

DISCUSSION
l. Section 1141(d)(6) does not apply to the District’s Penalties

At the forefront is the District’s contention that the penalties asserted in each iteration of
the Complaint should be excepted from discharge under 11 U.S.C. § 1141(d)(6), which provides
in pertinent part:

(6) Notwithstanding paragraph (1), the confirmation of a plan does not
discharge a debtor that is a corporation from any debt ~

(A) of a kind specified in paragraph (2)(A) or (2)(]3) of section 523(a)
that is owed to a domestic govermnental unit, or owed to a person
as a result of an action filed under subchapter ill of chapter 37 of
title 31 or any similar State statute; . . . .
The District argues that, based upon Exide’s alleged misrepresentations fraud, and fraud-like
activities, Exide incurred penalties, constituting a “debt” under § 523(a)(2)(A). Therefore, the
District asserts that, through the application of § 1141(d)(6), which applies to corporate debtors,
its claim for penalties should be excepted from Exide’s discharge
The District’s argument fails because: (l) the District’s claim falls within 11 U.S.C.
§ 523(a)(7), which is not excepted from a chapter ll corpor'ation’s discharge under ll U.S.C.

§ 1l41(d)(6); and (2) the discharge exception for claims arising from fraud under 11 U.S.C.

§ 523(a)(2)(A) is not applicable to the District’s claim.

 

31 See D.l. 44l4.

 

 

Case 13-11482-K.]C Doc 5164 Filed 04/30/19 Page 9 of 31

l. The corporate discharge exceptions of 11 U.S.C. § 114l(d)(6) does not include
noncompensatory penalties that fall within 11 U.S.C. § 523(a)(7).

The District seeks to collect noncompensatory penalties for violations of its regulations This
debt falls squarely within 11 U.S.C. § 523(a)(7), which provides:

(a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) ofthis
title does not discharge an individual debtor from any debt ~

(7) n To the extent such debt is for a fine, penalty, or forfeiture payable
to and for the benefit of a governmental unit, and is not
compensation for actual pecuniary loss, other than a tax penalty
Section 523(a)(7) is not incorporated into section 114l(d)(6)’s narrow discharge exceptions for
corporations Noncompensatory penalties are excepted from discharge by § 523(a)(7) only in
cases of individual debtors
The legislative history behind the enactment of § ll41(d)(6) indicates that Congress
specifically intended to allow corporations to discharge § 523(a)(7) penalties32 Congress initially
intended that all nineteen of the § 523(a) discharge exceptions for individual debtors including
§ 523(a)(7), should also apply to corporate debtors33 However, based on public policy
considerations Congress ultimately limited the scope of the discharge exceptions for corporate
debtors34
In a l990 decision, the Supreme Court held that that a chapter 13 debtor’s obligation to pay

restitution based upon pleading guilty to welfare fraud was a dischargeable debt because

§ 1328 a 2 did not include § 523 a 7 in the exce tions to discharge35 The Su reme Court
P P

 

32 See, e.g., H.R. 833, 106"‘ Cong. §321(d) (as passed by SenateJ Feb. 2, 2000); Roger S. Goldman et al.,
Dischargiug Fofse claims Liobifify in chkrru)tcy, Section ] 141 (d)(d)(A) of the _Bankrupfoy Coo"e.‘ An
Incem‘r`ve to Seri‘/e FCA Cases?, ABA J. (2010).

33 Id.

34 Id.

35 Po. Dep ’t ofPuf)lic Weiyore v. Doveuporl, 495 U.S. 552, 562-63 (1990) Superseded by statute Criminal
Victims Protection Act of 1990, Pub. L. 10l-532, § 3, l04 Stat. 2865, as recognized in Johnson v. Home

9

Case 13-11482-K.]C DOC 5164 Filed 04/30/19 Page 10 Of 31

recognized Congressional intent to distinguish between the ability of a chapter 7 debtor and a
chapter 13 debtor to discharge § 523(a)(7) noncompensatory fines, penalties or forfeitures owing
to governmental units, explaining:

Congress defined “debt” broadly and took care to except particular debts from
discharge where policy considerations so warranted Accordingly, Congress
secured abroader discharge for debtors under Chapter 13 than Chapter 7 by
extending to Chapter 13 proceedings some, but not all, of § 523(a)‘s exceptions
to discharge See 5 Collier on Banl<ruptcy 11328.01{1][c] (15th ed. 1986) (“[T]he
dischargeability of debts in chapter 13 that are not dischargeable in chapter 7
represents a policy judgment that [it] is preferable for debtors to attempt to pay
such debts to the best of their abilities over three years rather than for those
debtors to have those debts hanging over their heads indefinitely, perhaps for the
rest of their lives”) (footnote omitted). Among those exceptions that Congress
chose not to extend to Chapter l3 proceedings is § 523 (a)(7)'s exception for debts
arising from a “fine, penalty, or forfeiture.”36

Similarly, § 114l(d)(2) and (6) demonstrate Congress’s intent to distinguish between individual
debtors and corporate debtors when applying the § 523(a) exceptions to discharge

The District claims that, notwithstanding § 523(a)(7), its claims are excepted from
discharge through § ll4l(d)(6)’s incorporation of §523(a)(2)(A), which renders fraud-based
claims nondischargeable Exide argues that stretching § 523(a)(2)(A) to include noncompensatory
penalties and fines would cause § 523(a)(7) to be “mere surplusage,” contrary to the Supreme
Court’s “deep reluctance to interpret a statutory provision so as to render superfluous other
provisions in the same enactment.”~"

The District, however, argues that a more recent Supreme Court decision, Hnsky

Infernational Elec!ronics, Inc. v. Rifz,38 reco nizes that subsections of 523 a ma overlap and,
8 . Y

 

Si‘cn*e Bnnk, 50l U.S. 78, 83 rr. 4 (1991) (noting that Congress overruled the result in Daveupori.' by expressly
withdrawing the Bankruptcy Court’s power to discharge restitution orders under ll U.S.C. § l328(a)).

36 Po. Dep ’2‘ of Publ!`c Weyore v. Dovenport, 495 U.S. 552, 562-63 (1990) superseded by statute Crimirral
Victims Protection Act of l990, Pub.L. 101-582, § 3, 104 Stat. 2865, as recognized in Johnson v. Hoine
Stme Bonk, 501 U.S. 78, 83 n. 4 (l991).

3? See Dovenporf, 495 U.S. at 562.

33136 S.Ct. 1581 (2016).

l0

 

Case 13-11482-K.]C DOC 5164 Filed 04/30/19 Page 11 Of 31

therefore, a single debt could be nondischargeable under more than one subsection of § 523 (a). in
Husky, the Supreme Court held that “[t]he term ‘actual fraud’ in § 523(a)(2)(A) also encompasses
forms of fraud, like fraudulent conveyance schemes, that can be effected without a false
r'epresentation.”3‘1 The Husky Court agreed that its inclusion of fraudulent conveyances in the term
“actual fraud” of § 523(a)(2)(A) could cover the same conduct that exempts debts from discharge
under §523(a)(4) or §523(a)(6).40 The Husky Court noted that, despite some overlap, each
subsection also covered distinctive types of claims, and therefore, c‘given the clear differences
between these provisions we see no reason to craft an artificial definition of ‘actual fraud’ merely
to avoid narrow redundancies in § 523 that appear Llrravoidable.”41 Whether the District’s claim
could be exempted from discharge under § 523(a)(2)(A) requires a separate analysis
2. The District’s Claim does not fall within 11 U.S.C. § 523(a)(2)(A)

The District’s Complaint alleges that the Debtors knowingly, willfully or intentionally
emitted lead and arsenic in excess of permissible levels Therefore, the District claims that its
penalties are nondischargeable under § 523 (a)(2)(A), which provides, in pertinent part:

(a) A discharge under section 727, 1141, l228(a), l228(b), or 1328(b) ofthis
title does not discharge an individual debtor from any debt -

(2) For money, property, services, or an extension, renewal, or
refinancing of credit, to the extent obtained by m
(A) false pretenses a false representation, or actual fraud, other
than a statement respecting the debtor’s or an insider’s
financial condition.

To establish a prima facie case for non-dischargeability under § 523(a)(2)(A), five elements

must be satisfied:

(1) the debtor made the misrepresentations or perpetuated fraud,

 

19 Id. at 1586.
40 Notably, the Huslj) Court does not discuss any relationship between § 523(a)(2)(A) and § 523(a)(7).

41H1rsky, 136 S.Ct. at 1588.
ll

 

Case 13-11482-K.]C DOC 5164 Filed 04/30/19 Page 12 Of 31

(2) the debtor knew at the time that the representations were false,

(3) the debtor made the misrepresentations with the intention and purpose of
deceiving the creditor,

(4) the creditor [justifiably] relied upon such misrepresentations and

(5) the creditor sustained loss and damages as a proximate result of the
misrepresentations having been made.”42

The District’s Third Amended Complaint states that a violation ofa District rule gives rise
to civil penalties of up to $10,000 per day for noncompliance violations $25,000 per day for
negligent emission violations, $40,000 per day for knowing emission violations and $75,()00 per
day for willful and intentional emission violations.“~‘ The sum of the District’s penalties in each
iteration of its complaints is calculated in accordance with this framework These penalties do not
represent the amount of loss or damages sustained by the District that were cause by any alleged
misrepresentation of the Debtors; they are noncompensatory penalties for violating emission
standards Therefore, the District’s claim does not satisfy the fifth element of a prima facie case
for nondischargeability under § 523(a)(2)(A).

At oral argument, counsel for the District argued that its penalties are compensatory by
asserting:

[W] hen the District receives fines it rolls them back into the connmunity. lt

uses them to either correct a harm that the community suffered as a result
of the conduct, or uses them for an unrelated ~ ~ l Wouldn’t say totally

 

42 Webber v, Giarrafano (In re Gr`m'."atcmo), 299 B.R. 328, 334 (Bankr. D. Del. 2003) (citations omitted).
The Giarratano Court also noted that the proper measure for reliance is not the objective or “reasonable”
standal'd, but the more demanding “justif`iable” reliance standard Id.

43 Tliird Amended Complaint, at ll 25.

12

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 13 Of 31

unrelated, but it uses them in such manner that as (sic) a proxy for
remediating.44

While the District may efficiently and effectively circulate administered penalties back into the
community, the District has failed to explain --or present any evidence to show-~ how the specific
penalties sought here are compensation for any actual pecuniary loss.45 Predetermined, formulaic
penalty amounts based upon levels of fault necessarily cannot be tied directly to any actual loss
incurred by the District

ln Co!?en v. de la Ci-'r:z,46 however, the Supreme Court determined that both compensatory
and punitive damages Were part of the fraud-based debt that was nondischargeable under
§ 523(a)(2)(A), writing:

‘lA]ny debt . . . for money, property, services, or. . . credit, to the extent obtained

by’ fraud encompasses any liability arising from money, property, etc. that is

fraudulently obtained, including treble damages, attorney’s fees, and other relief

that may exceed the value obtained by the debtor.47
In Cohen, the debtor-landlord charged tenants rents above the levels permitted by an ordinance
The Banl<ruptcy Court found that the debtor-landlord had committed actual fraud because his
conduct amounted to an “unconscionable commercial practice” under the New lersey Consumer

Fraud Act and awarded tenants a return of the excess rent charged, plus treble damages and

attorney’s fees and costs.48 ln a divided opinion, the Third Circuit Court of Appeals affirmed the

 

44 Transcript of Oral Argunrent, D.I. 4966, at 63:2~7.

45 ln its papers, the District argues briefly that it suffered “liarm” because, but for Exide’s alleged fraud and
misrepresentations thc District Would have sought an order of abatement to end Exide’s operations and
Would have prevented further high levels of emissions from pcrmeating the environment However, the
speculative nature of this assertion cannot constitute a concrete, definable harm so as to render the District’s
penalties compensatory in nature. Accordingly, without a concrete definable harm, the District has nc
foundation upon which it may assert its satisfaction of the five-factor test in Giarratano, supra

46 523 U.S. 213 (l998).

ll Id. at 223.

48 Id. at 215-16.

l3

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 14 Of 31

lower courts’ determination that the entire amount was nondischargeable under § 523(a)(2)(A).49
The Supreme Court affirmed “Once it is established that specific money or property has been
obtained by fraud, . . . ‘any debt’ arising therefrom is excepted from discharge.”50 Based on Colien,
other courts have determined that a nondischargeable debt based on fraud under § 523(a)(2)(A)
includes any noncompensatory statutory penalties awarded as part of the fraudulent debt.§‘

Exide, however, argues that the District cannot satisfy the threshold requirement of proving
an underlying debt based on money or property obtained by fraud, noting that “the District admits
in its l\/Iotion that the regulations at issue in the Third Amended Complaint impose strict-liability
penalties for exceeding lead and arsenic emissions standar‘ds.”52 Exide contends that this matter is
on point with the decision by the Court of Appeals for the Ninth Circuit, fn re Sabban,53 holding
that the creditor’s claim against a debtor for performing home remodeling work without a proper
license was not exempt from discharge under § 523(a)(2)(A) because the creditor’s claim was not

based on actual harm resulting from the debtor’s misrepresentation about the contractor’s license.54

 

49 Id. at 2l6.

50 Id. at 218.

51 See, e.g., Kozfowski v. Michigan Mrenn)loyment Ins. Agency, 218 F.Supp.3d 553 (E.D. Mich. 2016)
(lrolding that the entire debt for improperly paid unemployment benefits including the statutory penalties
was nondischargeable under § 523(a)(2)(A), even though the penalties Were also covered by § 523(a)(7));
fn re Wr`ne, 558 B.R. 438 (Bankr. D. Colo. 20l6) (same).

52 Exide ResponseJ D.I. 456l, at il 23.

53 Glmmeshr' v. Sabban (In re Sabban), 600 F.3d l2l9 (9th Cir. 2010).

54 Ia'. at l224. The Snbbcm Court noted that the only issue before it was whether thejudgment of $123,000
awarded by a state court under the Cal. Bus. & Prof. Ccde § 703l(b) constitutes “loss and damage”
sustained by the creditor “as the proximate result” of the false representation that the home remodeling
business was a licensed contractor. ]d. at l223

14

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 15 Of 31

Liability was based on a state statute requiring only that the creditor paid compensation to an
unlicensed contractor; fraud and actual harm were irrelevant55

The District argues that Exide benefitted financially from its allegedly fraudulent conduct
because, but for its alleged failure to disclose its conduct and violations the District would have
shut down the Vernon facility, preventing Exide from earning any operational revenue from that
source. However, these attenuated allegations do not satisfy § 523(a)(2)(A)’s requirement for
establishing that Exide fraudulently obtained money, property or services

Alleging “fraud-like” conduct to prove willful intent and increase the noncompensatory
statutory penalties is not the same as an action to recover loss or damages based on false pretenses
a false misrepresentation, or actual fraud under § 523 (a)(2)(A). l agree with Exide that this matter
is similar to the Scibl)an case. Like Sabbcm, the issue is a close one.56 At bottom, however, the
District’s claim is for noncompensatory penalties arising from a violation of emissions standards
and does not include any assertion that the District suffered any losses or damages from Exide’s
alleged fraudulent conduct The District’s claims do not fall within § 523(a)(2)(A) and are not
exempt from discharge under § ll4l(d)(6). .

ll. The District’s Claims are Not Entitled to Administrative Expense Prioritv.

The second matter before the Court is the Administrative Claims Objection, which
challenges the Distr‘ict’s request to provide administrative expense priority for any of its claims
ll U.S.C. §503(b) states “[a]fter notice and a hearing, there shall be allowed administrative

expenses .. including . . . the actual, necessary costs and expenses of preserving the estate.”

 

55 Ia'. at 1221 Cal. Bus. & Prof. Code § 7031(b) provides in pertinent part that “a person who utilizes the
services of an unlicensed contractor may bring an action in any court of competentjurisdiction in this state
to recover all compensation paid to the unlicensed contractor for performance of any act or contract.”

56 Sabf)an, 600 F.3d at 1224 (“Though it is a Somewhat close question, we hold that the judgment against
Sabban under § 7031(1)) is dischargeable.”).

15

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 16 Of 31

ln O ’B)-'r`en Envr ’l Energy, ]nc. , the Third Circuit decided that “for a claim in its entirety to
be entitled to first priority under [§ 503(b)(1)(A)], the debt must arise from a transaction With the
debtor-in-possession... [and] the consideration supporting the claimant’s right to payment [must
be] beneficial to the debtor-in-possession in the operation of the business.”57 “A party seeking
payment of costs and fees as an administrative expense must. .. carry the heavy burden of
demonstrating that the costs and fees for which it seeks payment provided an actual benefit to the
estate and that such costs and expenses were necessary to preserve the value of the estate assets.”“‘

For the reasons that follow, l conclude that none of the District’s penalties are entitled to
administrative expense priority.

l. Trr'-Srale Bars Noncompensatorv Criminal Penalties from Administrative
Expense Priority.

ln the Trz'~S/ale decision,, the Third Circuit held that noncompensatory criminal penalties
arising from post-petition conduct are not entitled to administrative expense priority because such
penalties are not ordinarily incident to the operation of a business59 Exide contends that Trz`-Srate
is dispositive and requires a finding that the District’s penalties are not entitled to priority. The
question remains are the District’s penalties criminal, civil, or some hybrid (“quasi-criminal”)?

All of the District’s papers filed in this Court describe an effort to recover civil penalties
Exide, however, directs the Court to the District Remand Motion and the District Remand Order.f’0

To support its efforts for remand of the California State Action, the District emphasized the

 

5? Cafpine Corp. v. O’Bi'r'en Envrl. Energy, lrrc. (In re O’Brr'en Envt]. Energy, Inc.), 181 F.3d 527, 532-33
(3d Cir. 1999) (quoting Cramei‘ v. Mcnnmoth Mm'r, luc., (In re Mammo{h Mm‘!, lnc.), 536 F.2d 950, 954
(lst Cir. l976)).

53 Id. at 533. (citations omitted).

59 Pa. Dep ’I Envtf. Res. v. Ii"r`-Stcrfe Clr'm'ca] Labom!ories, Inc., 178 F.3d 685, 698 (3d Cir. l999) (“We hold
that punitive criminal fines arising from post-petition behavior are not administrative expenses under ll
U.S.C. § 503(b), and therefore, are not accorded priority status pursuant to § 50'}"(3)(1).”).

64 See D.I. 4604, Exhibit A.

16

 

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 17 Of 31

criminal or “quasi-criminal” nature of its penalties.“ Ultimately, the District succeeded in securing
a remand by persuading the federal court that, while the District’s penalties are nominally civil,
they fulfill the same functions as a criminal enforcement action.62 Now, as Exide points out, the
District has changed course and characterizes to its penalties as “civil.” Accordingly, Exide argues
that judicial estoppel should apply and bar the District from recharacterizing the nature of its
claims Judicial estoppel applies when: (1) a party adopts a position clearly inconsistent with an
earlier position; and (2) the party had succeeded in persuading a court to accept that party’s earlier
position, so that judicial acceptance of an inconsistent position in a later proceeding would create
“the perception that either the first or the second court was rnisled.”63

At oral argument, counsel for the District argued:

'l`here’s a large difference between referring to something as quasi~criminal and

criminal... if we had on the stand the other side’s expert and they called him an

expert and l called him a quasi-expert, 1 think no one in the world would fail to

grasp the distinction there... ‘Quasi’ necessarily means not the thing that you’re

referring to.64
Counsel for the District also referenced the differences in the District’s authority compared to that
of federal authorities the United States Attorney’s Office, and further generalities regarding the

differences between criminal and civil law.65 ln response, l initiated a dialog during argument

regarding the definition of “quasi” in the Merriam-Webster Dictionary.

 

61 See, e.g., D.l. 4604, Exhibit A, at 19. The District Remand l`vlotion uses the words “crirne” or “criminal”
dozens of times

62 See District Remand Order, at 2 (“This is fundamentally a law enforcement action.”). D.I. 4604, Exhibit
B.

63 Ccn'lyle Inv. Mgm!. LLC v. Moomnonrh Co. SA, 279 F.3d 214, 221-22 (3d Cir. 2015) (quoting New
Hampshire v. Mcn`i?e, 532 U.S, 242 (2001)); see also Rycm Opemfions C.P. v. Sanl!`am-deesf Lwnber
Co., 8l F.3d 355, 35 8 (3d Cir. l996) (“The best principle... is that absent any good explanation, a party
should not be allowed to gain an advantage by litigation on one theory, and then seek an inconsistent
advantage by pursuing an incompatible theory.”) (internal quotations omitted).

64 "I`ranscript of Oral Argument, D.I. 4966, at 53:13-25, 54:1~2.

45 See id. at 54:7-l9.

17

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 18 Of 31

The Court: -- in the l\/ferriam-Webster online dictionary...it says, “having some
resemblance usually by possession of certain attributes.” lt seems pretty clear that
in the use by the District of quasi-criminal, that’s precisely what they intended, that
the fines had some resemblance or possess certain attributes that mimicked a
criminal fine.66

Mr. Pfister: l agree, under the definition of quasi, that there are certain attributes
Right? One of those attributes could be that they’re non-compensatory Right? One
of those attributes could be that they are penalties the root of which is obviously

penal. Those are both fair characterizations of civil penalties but it doesn’t make
them into criminal--a judgment of criminal conviction67

Counsel for Exide also referred back to the language of the District Remand Motion, which argued,
in part, for the federal court’s acceptance of the “criminal” or “quasi-criminal” nature of the
District’s penalties because the “Health and Safety Code explicitly requires the same eight factors
be used to determine civil penalties or criminal penalties which shows that they are intended to
vindicate the same interest . ..”'58

Based upon the evidence in this record, l conclude that judicial estoppel applies and bars
the District from now asserting its penalties are “civil” in nature, as opposed to either “crinrinal”
or “quasi-criminal.” Accordingly, under the Third Circuit’s holding in Trz`-Sfafe, the District’s
penalties are not entitled to administrative expense priority.

2. Regardless of Whether the District’s Penalties are Civil or Criminal, Third Circuit Law and
Public Policv do not Support Administrative Expense Prioritv

The District asks this Court to follow the lEleventh Circuit’s decision in N.P. Mning,
concluding that noncompensatory civil penalties are entitled to administrative expense priority:

We find that a policy of ensuring compliance by trustees with state law is
sufficient justification to place civil penalties assessed for post-petition mining
operations in the category of the ‘some cases’ in which ‘costs ordinarily incident
to operation of a business’ are accorded administrative-expense priority. We
agree . . . that in the regulated atmosphere of the strip mining industry, a fine for

 

661£{. at 54223-25, SSZl-~’-l.
67 Transcript of Oral Argument, D.I. 4966, at 55 :7-1 3.
63 See supra note 13 and accompanying text.

18

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 19 Of 31

the violation of environmental regulations should be considered a cost ordinarily
incident to operation of a business.”69

ln J'i‘i-State, the Third Circuit rejected the argument by the Pennsylvania Departrnent of
Environmental Resources (“DER”) that the cost of complying with public safety laws is a

necessary cost of doing business:

We refuse to adopt an analysis of administrative expenses that is based upon the
assumption that legitimate businesses engage in a “cost-benefit” analysis to
determine if they will comply with criminal laws that protect the very public that
the owners and operators of those legitimate businesses are part of. lt is neither
reasonable nor necessary for a commercial enterprise to violate criminal laws and
endanger the public to preserve the estate or to conduct legitimate business
operations and we refuse the DER’s invitation to hold otherwise Rather, we
believe Congress intended only for those ‘actual necessary costs and expenses’ that
arise in the context of, or compensate for, legitimate business activity, or the losses
resulting therefrom, to be treated as expenses of preserving the state, and accorded
priority as an administrative expense70

Although N.P. Mining involved civil penalties and Trz`-Smre involved criminal penalties the public
policy reasons underlying both decisions apply here to render the District’s penalty claims
ineligible for administrative priority status

First, the N. P. Mining Court recognized that noncompensatory environmental fines did not
constitute a benefit to the estate nor could they be considered actual and necessary:

Because these punitive penalties will not be used to abate any identified

environmental hazard caused by the estate, they should more properly be thought

of simply as civil penalties no different from penalties for violating antitrust or

securities laws. In short, although this case involves environmental penalties no

policy in favor of environmental protection justifies giving these penalties
administrative-expense priority.l'

 

69 A]abmna Swface Mning Coinm ’n v. N.P. Mfuing Co., luc. (In re N.P. Mining Co., firc.), 963 F.2d 1449,
l458 (l lth Cir. 1992) (citing Readr'ng Co. v. Br'cufn, 391 U.S. 47l, 484 (1968), and quoting 112 re Bilf’s
Coal Co., Inc., 124 B.R. 822 (D. Kan. l991) (internal punctuation omitted))i

m See n~i-Smre, irs rsa at 692_93.

74 Id. at 1458.

19

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 20 Of 31

The ?i'r`-Smre Court also distinguished between claims for compensatory post-petition
expenses and claims for noncompensatory penalties by reviewing fn re Conroy, a previous Third
Circuit decision72 In Com'oy, the Thir'd Circuit held that a government agency’s claim for costs
associated with its environmental cleanup of the debtor’s property should be afforded
administrative expense priority.73 Tri~Src:fe, when reviewing that decision, explained:

We view Cc)m'oy as supporting the distinction we draw between claims for

compensatory expense and those for criminal fines... By cleaning up the site, the

DER provided a service to the debtor - a service that the debtor itself would have

had to perform during the course of normal operations - and, therefore, the DER

was entitled to compensation for that service.74
Contrasted with Conroy, the District did not engage in any remediation efforts at its own cost on
behalf of Exide. Rather, as stated above, Exide agreed to and has already spent tens of millions of
dollars in an effort to demolish the Vernon Facility and remediate the property and surrounding
neighborhood Accordingly, Exide rightfully argues that Courch is the quintessential example of
Third Circuit law that reimbursement of actual costs to preserve the estate is an essential element
for an administrative expense claim.

l\/loreover, Tri-Srare explains that administrative expense priority for noncompensatory
fines is “as unfair as it is impractical,” since payment of the penalties does not compensate for any

damages resulting from Exide’s conduct; instead it merely takes money from the pockets of

Exide’s innocent and actually-harmed creditors rather than the alleged wrongdoer, Exide.75

 

72 24 F.3d 568 (3d Cir. 1994).

73 Id. The DER filed a claim for reimbursement for costs incurred in cleaning up hazardous chemicals ata
site that the chapter ll debtors had attempted to abandonl The court determined that if DER had not cleaned
up the site, the debtors would have had to arrange for the cleanup post-petition, constituting an
administrative expense under §503(b)(l)(A), as the expenses to remove the threat posed by hazardous
wastes are necessary to preserve the estate.

74 Ti'i-Srcife, l7'8 F.3d at 693.

75 101 at 692.

20

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 21 Of 31

Finally, denying administrative expense priority status to the District’s penalty claims does
not give Exide a financial incentive to violate emission standards As a consideration for entering
into the NPA, Exide was required to undertake closure and remediation projects with the DTSC,
which is projected to cost Exide between 8108,000,000 and $133,000,000 in direct expenses and
lost revenue Without analyzing whether these projected costs are sufficient to compensate for
environmental damages Exide certainly did not escape significant cost burdens through the
bankruptcy process nor Will it thereafter.

The District’s formulaic penalties do not serve to abate any identified environmental
hazard, nor do they provide a benefit to the estate by bringing the property into compliance with
public safety laws. Accor'dingly, whether the penalties are criminal or civil, they are not
compensatory and, therefore, are not entitled to administrative expense priority.

3. Violations Corrsisting of Postpetition Continuations of Prepetition Conduct are Not
Afforded Administrative Expense Prioritv.

ln N.P. Mr.'m'ng, the Eleventh Circuit explained, “[W}e exclude from consideration as an
administrative expense any penalty assessed postpetition for the failure of the debtor in possession
or the trustee to abate a prepetition violation of the statute.”76 The Court explained:

A requirement that a debtor in possession or a trustee expend funds in the bankruptcy

estate for the purpose of abating prior mining violations would deprive the estate of its

“new day” beginning and frustrate the purpose of the bankruptcy statute77

The N.P. Mining Court also concluded that penalties assessed after the mining operations

ceased were not entitled to administrative expense priority.

 

75 963 F.2d at 1459; see also fn re Chris-Marine, U.S.A., Inc., 321 B.R. 63, 65 (M.D. Fla. 2004) (per diem
fines for postpetition conduct continuing from prepetition violations are not entitled to administrative
expense priority); fn re Bifl ’S Couf CO., Inc., 124 B.R. 827, 829 (D. l€an. l99l) (“Penalties assessed for
pre-petition misconduct or the continuing effects of pre-petition misconduct should not be considered an

administrative expense.”).
77 Id. at l459.

2l

Case 13-11482-K.]C DOC 5164 Filed 04/30/19 Page 22 Of 31

Although a chapter l l trustee administered the estate for 10 months, and the operations
were not entirer inactive, it appears that the trustee engaged in coal brokering merely
to protect an asset of the estate and that the trustee was essentially holding matters in

status quo.78

Here, the District has asserted penalties for prepetition conduct that continued unabated
postpetition Further, the Vernon Facility ceased operations on March 14, 2014. l find persuasive
the reasoning behind the Eleventh Circuit’s decision to disallow administrative expense priority to

penalties asserted postpetition for conduct originating prepetition and continuing post-petition, and

for penalties incurred after the facility ceased operations

lll. The District’s Claims in the Third Amended Complaint Do Not Relate Back
Sufficientlv to the Original Proof of Claim and Were Therefore Discharged by the

Confirmation Order and Plan lniunction

The pertinent timeline regarding the District’s filings is as follows:

(i)

(ii)

(iii)

(iv)

On the Bar Date (December 9, 2013), the District timely filed the Original
Proof of Claim based on the five NOVs.

On January 16, 2014 (six weeks after the Bar Date), the District filed a
complaint in California initiating the California State Court Action (the
“Original Compiaint”). Certain allegations in the Original Complaint
mirrored the allegations in the Original Proof of Claim (including a
recitation of the five NOVS).

On l'\/larch 6, 2014, this Court entered a Stipulation and Agreed Order
resolving the dispute between Exide and the District about the
applicability of the automatic stay to the Original Complaint and
permitted the District to proceed with the California State Court Action,
“provided, however, the District shall not seek to collect any money
judgment entered in the Lawsuit absent further order of the Bankruptcy
Court.”79

On August 7, 2014, the District filed the First Amended Complaint in the
California State Court Action. Exide stipulated to allow the District to file
the First Amended Complaint, but with an express reservation of rights to
challenge the First Arnended Complaint

 

78 ld. at i46l.

79r).r. rslo,ri i.

22

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 23 Of 31

(v) On August 22, 2014 (nine months after the Bar Date), the District filed a
purported “amended” proof of claim, which changed the amount of the
Original Proof of Claim to an unliquidated amount and incorporated the
claims asserted in the Or'iginal Complaint and the First Amended
Complaint

(vi) On February 5, 2015, the Debtor filed the Second Amended Disclosure
Statement with Respect to the Second Amended Plan of Reorganization
of Exide rlf`echnologies (D.I. 3095), which this Court approved (D.I.
3092)

(vii) On February 18, 2015, the District filed the Second Amended Complaint
in the California State Court Action. Again, rather than require the
District to proceed with a motion to leave to amend, Exide stipulated to
allow the District to file the Second Amended Complaint but with an
express reservation of rights to challenge the Second Amended
Complaint

(viii) On March ll, 2015, the United States Attorney’s Office for the Central
District of California and Exide entered into the NPA, which was
approved by this Court on March 27, 2015 (D.I. 3417).

(ix) On March 27, 2015, this Court entered the Or'der confirming the Plan.

(x) On Aprll 30, 2015, the Debtor substantially consummated the Plan (the
“Plan Effective Date”) and emerged from chapter ll as a newly
reorganized company.

(xi) On l\/lay 28, 2015, the District filed the Third Amended Complaint for
Civil Penalties and lnjunctive Relief` in the California State Court Action
(the “Third Amended Complaint”), which asserts twenty-seven causes of
action (as compared to twelve causes of action in the Original Complaint),
and asked for penalties of not less than $80 million (as compared with not
less than $40 million of penalties in the Original Complaint and the
amount of $38,915,000 in the Original Proof of Claim).

(xii) On June 15, 2015, the Reorganized Debtor filed a motion to enforce the
plan injunction against the District, which was resolved by the Court
entering an Ordcr dated July 23, 20l 5, scheduling the filing of the motions
discussed in this Opinion, including the Relation Back Motion.

The confirmed Plan provides that all proofs of claim filed after the applicable bar date are

deemed disallowed and expunged as of the Effective Date, unless the late proof of claim was

23

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 24 Of 31

deemed timely filed by a final order the Bankruptcy Court.80 The confirmed Plan also provides
that filing new claims or amending claian without authorization of the Bankruptcy Court or the
Reorganized Debtor are also deemed disallowed and expunged.‘“

The District’s Relation Back l\/lotion asks this Court to determine that the District may
pursue all prepetition claims asserted against Exide in the Third Amended Complaint The District
argues that its later filings amended the “Original Allegations” that were set forth in the Original
Pr‘oof of Claim and the Original Complaint. I-lowever, only the Original Proof of Claim was filed
prior to the bar date. l do not agree that Exide’s stipulation to allow the litigation to proceed in
state court equates to an agreement to amend the Original Claim with the Original Complaint.
From the start, Exide objected to the District’s pursuit of its claim in state court as a violation of
the automatic stay, and agreed to allow the litigation to proceed only as long as it was agreed that
the District could not seek to collect any judgment entered in the lawsuit without seeking further
order of the Bankruptcy Court. The facts indicate that Exide always intended that any further
recovery would be subject to scrutiny by the bankruptcy court about whether any new claims
should be allowed after the bar date. To be successful, the District must show that all of its claims
in the Third Amended Complaint relate back to the Original Proof of`Claim.

The District’s Relation Back Motion is based on Fed. R. Civ. P. 15(0)(1)(13), which
provides:

(l) An amendment to a pleading relates back to the date of the original pleading
when:

(B) the amendment asserts a claim or defense that arose out of the conduct,
transaction, or occurrence set out - - or attempted to be set out - - in the
original pleading32

 

80 l’lan, Art. 10.4.
81 Plan, Art. 10.?.
32 Fedl R. Civ. P. 15(c)(1)(B), made applicable in this proceeding pursuant to Fed.R.Bankr.P. 70 l 5 .

24

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 25 Of 31

“{T]he decision to allow amendments to a proof of claim is within the discretion of the
Bankruptcy Court.”83 “An amendment to claim filed post bar date must be scrutinized to assure
that it is not an attempt to file a new claim.3784

The Court of Appeals for the Third Circuit has determined that amendments to proofs of
claim should be allowed when “the purpose is to cure defects in a claim as originally filed, to
describe a claim with greater particularity, or to plead new theories of recovery on facts set forth
in the original claim.”85 Rule l$(c)(l)(B) requires the amendment to relate back to the same
“conduct, transaction or occur'rence” asserted in the original pleading86 “The touchstone for
relation back is fair notice because Rule 15(0) is premised on the theory that ca party who has been
notified of litigation concerning a particular occurrence has been given all the notice that statutes
of limitations were intended to provide.”’87

The District argues that the common core of operative facts in its pleadings is the relation
to “Exidc’s unlawful release of lead and arsenic into the air during the course of its battery-
recycling operations in Vernon, California.”88 The District relies, in part, ripen a comparison

between the case at hand and the Sixth Cir'cuit’s decision in Mfller v. American Heavy Li`j?

 

83 P]crins M'crrkerr'ng, L.P. v. Bank ofAmerr'ca, N.A. (Irr re SemCrude, L.P.), 443 B,R. 472, 477 (Bankr. D.
Del. 201 l) (quoting fn re Ben Fr'ankfin Hofef Assoc., l36 F.3d 30l, 309 (3d Cir. l999)).

84 SerriCrude, 443 B.R. at 477 (quoting Harzel & Buehler, fric. v. Sr.‘ation Pfcrza Assoc., L.P., 150 B.R. 560,
562 (Bankr. D. Del. 1993)). The District did not file a motion under Fed. R. Bank. P. 9006(b)(l) seeking
the Court’s permission to file a late proof of claim to assert a new claim after the bar date. A court should
grant permission to file a late claim only if the party’s failure to file a timely claim was the result of
“excusable neglect.” See Pr`o)?eer' ]rrv. Serv, Co. v. Br'zmswick Assoc. Ltd. P'shr'p, 507 U.S. 380, ll3 S`Ct.
l489, l23 L.Ed.2d 74 (1993). l will not consider excusable neglect at this late stage in the case.

85 Franklin Hotel, l86 F.3d 309.

86 Fed. R. Civ. P. l5(c)(l)(B). “[A]mendments that restate the original claim with greater particularity or
amplify the factual circumstances Sul‘rounding the pertinent conduct, transaction or occurrence in the
preceding pleading fall within Rule lS(c).” Bensel v. Allied P:`Iots Ass'n, 387 F.3d 298, 310 (3d Cir. 2004).
m G[Over v. F.D.I.C., 698 F.3d l39, 146 (3d Cir. 2012) (quoting Baldwin Cty. Wefcome Cir. v. Brown, 466
U.S. 147, l49 n. 3, (l984)). “[T]lre court looks to whether the opposing party has had fair notice of the
general fact situation and legal theory upon which the amending party proceeds.” Bensel, 387 F.3d at 310.
83 Transcript ofOral Argurrrent, D.i. 4966, at 80:9-12.

25

 

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 26 Of 31

Shh)ping.g° ln Mi'!ler, a group of sailors filed complaints against the defendants, alleging damages
for injuries caused by exposure to “asbestos and hazardous substances other than asbestos.”% The
representative for the plaintiffs’ estates later amended the respective cornplaints, alleging that the
decedents had suffered from leukemia as a result of exposure to benzene and benzene-containing
products Reversing the lower cour't, the Sixth Circuit held that the amended complaints’ operative
facts related back to the original pleading because the amended allegations “fit comfortably within
the claims of exposure to ‘hazardous substances’ that [were] alleged in the original pleading”91 and
“[tjhe original complaints in this case made clear that the deceased seamen had suffered latent
inj uries, based upon exposure to toxic substances on board Shippers’ vessels, that resulted in their
illnesses and eventual deaths.”92 Here, the District analogizes the present circumstance to Miller
and argues that the operative facts - - lead and arsenic emissions at the Vernon Facility - - have
remained steady.

Countering this assertion, Exide argues that the allegations contained in the Amended Proof
of Claim are too distinct from those contained in the Original Proof of Claim’s NOVs to allow any
relation back. ln support, Exide cites numerous cases that illustrate ways in which courts have

denied relation back under Rule l5 when an amendment differs in time and type from the

 

39 231 F.3d 242 (6th Cir. 2000).
90 Id. at 245.
91 Id. at 250.
92 Id. at 25 l.

26

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 27 Of 31

original.93 l’articularly, Exide relies upon the Seventh Circuit’s decision in fn re Um-'oe.94 ln
Um'oe, the lRS timely filed a priority claim for 1982 taxes, and then, after the bar date, the IRS
filed a second claim, which it styled as an “amendment,” asserting a priority claim for 1983 taxes.95
The Seventh Circuit determined that the District Court erred in finding the requisite nexus between
the 1982 and l983 claims to allow relation back under Fed. R. Civ. P. 15(c), writing:

The lRS‘s position would permit the Service to file a claim for one tax year, and

then, after the bar date, “amend” by right the claim to include any number of

additional tax years. This would defeat the bankruptcy law's purpose of affording

the debtor, trustee and court timely notice of claims. Separate years imply

separate tax claims under Bankr. R. 7015. Examples of amendments permitted

under Bankr. R. 7015 would include correcting the amount of tax, penalties or

interest claimed in a timely filed claim. Fed. R. Civ. P. 15(c) therefore does not

rescue the tardy 1983 claim.96
Ultimately, however, the chenth Circuit concluded that the district court judge did not abuse his
discretion in identifying factors that tilted the equitable balance in the lRS’s favor and allowed the
late filed claim, including the fact that the chapter l3 debtor originally included payment of the
1983 taxes in her plan in an amount that was greater than the IRS’s late claim.97

Although the relation back standards of Rule 15 are applicable when considering whether

to allow the amendment of claim after the bar date, the analysis must be done in the context of the

 

93 See, e.g`, R.R. Contr. Co. S. Jens'ey v. JP Rar`l, lnc., 20l4 WL 1300015, at *7 (D.N.J. Mar. 31, 2014)
(“Berisel does not compel relation back in the case at bar because the original clainrs... are pled with
particularity so as to limit the scope of the litigation.”); fn re Lerror Healtlrcare, Inc., 343 B.R. 96, 106
(Bankr'. D. Del. 2006) (deciding that the trustee’s original preference complaint did not provide adequate
notice to the defendant that the additional transfers would be attacked when the original complaint did not
reference the par'ties’ agreement or specify any facts about the relationship between the debtors and the
defendant); fn re Ati's'lin Drr`veway Servs., Inc., l79 B.R. 390, 395 (Bankr. D. Conn. l995) (“Wherr the
amended pleading does not rely upon the facts and transactions originally pled or pleaded them more
specifically, but rather is based on new facts and different transactions, the proposed amendment will not
relate back to the original pleading.”).

94 937 F.2d 346 (7th Cir. 1991).

95 The lRS first filed an amendment for 1985 tax liability, but then filed a second amendment which
corrected the date of the l985 tax claim to 1983 Id. at 347.

96 Um‘Oe, 937 F.2d at 349.

97 Id. at 351.

27

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 28 Of 31

bankruptcy case. “A creditor may not use the claims amendment process to circumvent the claims

bar date.”98 “The bar date is important to the administration of the case as it brings certainty to a

debtor’s case by enabling the debtor and its creditors to know the amount of claims which exist.”99

“A bar date can be thought of as akin to a statute of limitations and must be followed.”‘°° The

importance of the bar date has been explained as follows:

The practical, commercial rationale underlying the need for a bar date are [sic]
manifest The creditors and bankruptcy court must be able to rely on a fixed
financial position ofthe debtor in order to intelligently evaluate the proposed plan
of reorganization for plan approval or amendment purpose After initiating a
carefully orchestrated plan of reorganization, the untimely interjection of an
unanticipated claim, particularly a relatively large one, can destroy the fragile
balance struck by all the interested parties in the plan. Given the time sensitivity
of such financial undertakings, the consequent delay in reevaluation necessitated
by the late allowance of the claim may often spell disaster to recovery, even where
ultimate approval is forthcoming These considerations and realities militate in
favor of restraint and caution in allowing untimely claims 101

Exide makes a strong public policy argument for the Court to be conscious of this issue:
Permitting untimely claims _ especially under the district’s interpretation, Which
arguably would permit it to continue to amend the state court complaint to assert
increasing amounts and additional causes of action ad infinirwn ~ would eviscerate

the economic basis on which the Plan was negotiated and prejudice the Debtor’s
estate and its creditors.. ..1112

ln this case, not only were most of the District’s claims filed after the bar date, but the new
claims in the Third Amended Complaint were filed after the Effective Date of the Plan. “While it

is not impossible to amend a claim after a plan of [re]organization has been confirmed and rendered

 

98 SerriCrude, 443 B.R. at 477.

99 fn re Norrel Netr-ror/cr Inc., 573 B.R. 522, 527 (Bankr. D. Del. 20l7) (citations omitted).

l{)t} Id

101 SemCrude, 443 B.R. at 477 (quoting IT Commercial FI'H. Corp. v. Dr'fkes (In re Anolyticol Sys., ]nc.),
933 F.2d 939, 942 n.5 (l lth Cir. l99l) abrogated on other grounds by Pioneer, 507 U.S. 380J 387 n.3.).
102 ld. at 91:20~25, 92:l.

28

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 29 Of 31

effective, a party must generally show good cause to do so.”"]3 Other courts have determined “res
judicata precludes post~confirmation amendments absent some ‘compelling reason”’m‘1

Exide argues that the District’s “ncw claims” asserted after the Original Proof of Claim can
be grouped into three categories: (i) new claims based on the NPA, (ii) new violations alleging
attempts by Exide to conceal its emission levels from the District or other deceptive and dishonest
conduct; and (iii) new violations that occurred on different dates or are based on different
regulatory requirements than those included in the Original Proof of Claim. The Or'iginal Proof of
Claim does not forewarn of potential future claims based on violations of different regulations or
based on an expanded timeframe. lt is not enough to link the District’s new claims generally to
c‘Exide’s unlawful release of two toxins.” The circumstances of this case do not support a
determination that the District’s new claims arise out of the same conduct, transaction, or
occurrence as listed in the Original Proof of Claim, which was limited and specific

Further, the damages asserted in the District’s Third Amended Complaint more than double
the amount in the Original Proof of Claim - ~ from 338 million to $80 million, plus unliquidated
amounts The District is not asserting increased damages based on the five specific NOVs in the
Original Proof of Claim. There are new violations and claims for allegedly fraudulent behavior.

There is nothing to indicate that Exide or its creditors had any reason to believe that the District’s

 

103 CBS Ozrm'oor]nc. v. Nexfmedia Grozrp Inc. (In re Nert)rredia Groz.y) Inc.), 20l l WL 47l 1997, *3 (D. Del.
Oct. 6, 2011).

104 Id. (citing fn re Winn»Dixie Sfores, Irrc., 639 F.3d 1053, 1056 (l 111’ Cir. 20l 1); Ho!sr'ein v. Brr`lf, 987 F.2d
1268 (7th Cir. 1993)). See also fn re G-I Ho/dings, lnc., 514 B.R. 720, 760 (Bankr. D.N.J. 2014) (“The
Court finds the Ho]stein v. Bril'f case particularly instructive, where the Seventh Circuit determined that
changes after the milestone of confirmation of the plan ‘should be allowed only for compelling reasons.”’).

29

 

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 30 Of 31

claim would increase by more than $40 million dollars after the bar date, much less after Plan
confirmation and the effective date.105

Finally, the record before me does not establish any compelling reason so allow such
drastic amendment after the confirmation and effective date of the Plan. The Bankruptcy Court
should not be a haven for those who violate environmental laws and harm the community
However, the claims asserted in the District’s Third Amended Complaint are largely
noncompensatory penalties Payment of penalties does not clean up property or otherwise benefit
the community or the bankruptcy estate. Many of the District’s new claims were made after Exide
entered into the Non-Prosecution Agreement with the United States’ Attorney’s Office, in which
Exide admitted to violating environmental laws and agreed to immediately and permanently close
the Vernon Facility and work with the California Departrnent of Toxic Substances Control to
remediate the property Neither Exide nor its creditors should be penalized for entering into that
agreement

For all of the foregoing reasons, l conclude that the District’s claims that were asserted
post-bar date, post-Plan confirmation, and post- Effective Date should not relate back to and amend

the Original Proof of Claim.

 

105 Mon‘er' ofSr‘ovriotr`s, 977 F.2d l202, l203 (7th Cir. l992) (deciding, in part, that a bankruptcy court did
not abuse its discretion by refusing to allow the IRS to amend its proof of clairn, after the bar date, to
increase the debtor’s liability from $l 1,132.93 to $2,435,078.39.).

30

 

Case 13-11482-K.]C DOC 5164 Filed O4/30/19 Page 31 Of 31

CONCLUSION
For the foregoing reasons, the Discharge Motion will be denied; the Administrative Claims
Objection will be sustained; and the Relation Back Motion will be denied. An appropriate

order follows.

BY THE COURT:

z \//t/L/r\\ (At/u/u\

/

KEVl .l. CARE
UNITE STATE B NKRUPTC URT

DATED: April 30, 2019

31

